Title: From Alexander Hamilton to William Duer, [23 March 1792]
From: Hamilton, Alexander
To: Duer, William



My Dear Duer
[Philadelphia, March 23, 1792]

Five minutes ago, I received your Letter of yesterday. I hasten to express to you my thoughts; as your situation does not permit delay.
I am of opinion that those friends, who have lent you their money or security from personal confidence in your honor, and without being interested in the operation in which you may have been engaged, ought to be taken care of absolutely and preferably to all other Creditors. In the next place, public institutions ought to be secured. On this point the Manufacturing Society will claim peculiar regard. I am told the funds of that Society have been drawn out of both banks. I trust they are not diverted. The public interest & my reputation are deeply concerned in this matter.
Your affairs with the Government as connected with your office as Assistant to the Board of Treasury will deserve your particular attention.
Persons of whom you have made actual purchases and whose property has been delivered to you would stand next after public institutions. But here perhaps some arbitration may be made. It would certainly be desireable to distinguish between the price of the Stock at the time of purchase and enhanced price upon time.
With regard to contracts merely executory and in regard to which differences would be to be paid, no stock having been delivered—I postpone claims of this nature to all others. They ought not to interfere with any claim which is founded on value actually given.
As to the usurious Tribe—these present themselves under different aspects. Are these women or ignorant people or Trustees of Infants? The real principal advanced & legal interest would in such cases stand in my mind on high ground. The mere veteran usurers may be taken greater liberties with. Their real principal & interest however abstracted from usurious accumulation would stand better than claims constituted wholly by profits from speculative bargains.
But the following course deserves consideration. Take care of Debts to friends who have aided you by their money or credit disinterestedly and public institutions.
Assign the rest of your property for the benefit of Creditors generally. The Law will do the rest. Wherever usury can be proved the contract I take it will be null. Where it cannot be proved the parties will be obliged to acknowledge on oath & then their principal & Interest only will be due.
Wherever a fair count can be stated and all the sums borrowed & paid can be set against each other, it is probable it will be found that more has been paid than on a computation of legal interest was ever received. Here I presume the demand would be extinguished & possibly the parties would be compelled to disgorge.

These are rather desultory thoughts than a systematic view of the subject. I wish I had more time to form a more digested opinion but as I have not you must take what I can give.
Adieu My unfortunate friend God bless you & extricate you with reputation. Where is Lady Kitty? Give my love to her. Again Adieu.
Be honorable calm & firm.
A Hamilton
March 23d.
Wm. Duer Esqr.
